UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 USA REAL ESTATE HOLDING COMPANY a Delaware corporation 1020 North Coach House Circle, Wichita, Kansas, 67235, 316-721-4415 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yesx No (We have not been subject to such filing requirements for the past 90 days.) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 1, 2010, we had a total of 133,599,000 shares issued and outstanding of our only class of Common Stock. 1 TABLE OF CONTENTS Financial Statements (Unaudited) 3 Management's Discussion and Analysis of Financial Condition 7 Controls and Procedures 9 Legal Proceedings 9 Recent Sales of Unregistered Securities 9 Use of Proceeds 10 Defaults Upon Senior Securities 11 Other Information 11 Exhibits 11 2 Financial Statements. USA REAL ESTATE HOLDING COMPANY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2010 December 31, 2009 ASSETS Current Assets Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Current Liabilities Accounts payable and accrued expenses $ $ Shareholder's loan TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Preferred stock, $.0001 par value, 100,000,000 shares authorized; none issued and outstanding at March 31, 2010 and December 31, 2009 - - Common stock, $.0001 par value,1,000,000,000 shares authorized; 133,599,000 issued and outstanding at March 31, 2010 and December 31, 2009 Additional paid-in capital Deficit accumulated in the development stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to consolidated financial statements 3 USA REAL ESTATE HOLDING COMPANY (A Development Stage Company) CONSOLIDATED STATEMENTS OF EXPENSES (Unaudited) Three Months Three Months November 30, 2007 Ended Ended (Inception) to March 31, 2010 March 31, 2009 March 31, 2010 REVENUES $
